United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monterey, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-185
Issued: July 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 27, 2008 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ nonmerit decision dated August 29, 2008. The
Board’s jurisdiction to consider final decisions of the Office extends only to those decisions
issued within one year prior to the filing of the appeal.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board only has jurisdiction over the nonmerit issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
This is the second appeal in this case. By decision dated February 19, 2008, the Board
affirmed a December 21, 2006 Office decision denying appellant’s claim that his left plantar
1

20 C.F.R. §§ 501.2(c); 501.3(d)(2). See also Linda Beale, 57 ECAB 429 (2006).

fasciitis was employment related, and a June 4, 2007 Office decision denying appellant’s request
for reconsideration.2 The facts of the case as set forth in the prior decision are incorporated
herein by reference.3
On July 27, 2007 the Office received a February 1, 2007 report by Dr. Peter G. Gerbino,
an examining Board-certified orthopedic surgeon, diagnosing plantar fasciitis. Dr. Gerbino
provided a history that appellant had worked 20 years as a postman and that his foot pain began
in 2005. A physical examination revealed bilateral foot dorsiflexion of 20 degrees, no tenderness
in the calcanei or Achilles tendon and moderate to severe tenderness along the left plantar fascia
and at the left plantar fascia insertion. Dr. Gerbino noted that this condition was caused by
walking and other activities involving the lower extremities. He opined that appellant’s
employment duties caused his condition.
On June 3, 2008 appellant, through his representative, requested reconsideration and
submitted additional evidence.
By decision dated August 29, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed within one year of the most recent
merit decision dated December 21, 2006 and the evidence did not establish clear evidence of
error in the 2006 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.5 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.6 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.7

2

Docket No. 07-2219 (issued February 18, 2008).

3

On September 20, 2006 appellant, then a 44-year-old letter carrier, filed an occupational disease claim alleging
that his left heel pain was employment related. He stated that he first became aware of his condition in July 2005
and that he first realized that his injury was caused or aggravated by his employment duties, which included standing
and walking for long periods of time, in July 2006.
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.605.

6

Id. at § 10.607(a).

7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit, and must manifest on its face that the Office committed an error. Evidence
which does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.8 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion. This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office. The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of the Office such that the Office abused its
discretion in denying merit review in the face of such evidence.9
ANALYSIS
The Board previously reviewed the merits of this claim in a February 19, 2008 decision.
A merit decision of the Board extends the one-year period to request reconsideration of a final
decision before the Office.10 Appellant’s request for reconsideration was dated June 3, 2008. As
this request was filed within one year after the Board’s merit decision, it is timely.
As appellant filed a timely request for reconsideration, the Office improperly evaluated
his request for reconsideration pursuant to the clear evidence of error standard. The case will
therefore be remanded to the Office for a decision regarding whether the evidence submitted
with the June 3, 2008 request for reconsideration was sufficient to warrant a review of the merits
of appellant’s claim under 20 C.F.R. § 10.606(b).
CONCLUSION
The Board finds that appellant filed a timely request for reconsideration. Accordingly,
this case must therefore be remanded to the Office for an appropriate decision consistent with
this opinion.

8

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

9

See Alberta Dukes, supra note 8.

10

Howard Y. Miyashiro, 51 ECAB 253 (1999); Veletta C. Coleman, 48 ECAB 367 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 29, 2008 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: July 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

